Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lined out IDS item wasn’t provided in its entirety.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “Moulding compound” and “composition for producing a moulding” have no distinction. There is no hypothetical subject matter falling within the bounds of claim 1, but not claim 14 – therefore the claim is not limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“preferably” is not proper claim language. Is this a requirement or not? It is unclear what “R” may be as the language is convoluted. What is “hydroxyl substituted”? The amine?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9,14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO202/0118478.
	The reference exemplifies (#E3 of table 3) a blend of 47.05% polycarbonate (ie applicant’s “A”), 20% of a polycarbonate-siloxane (ie applicant’s “B”), 2% Metablen SX-005 (ie applicant’s preferred “C” see page 21 line 13 of spec), 2.5% phosphazene (ie applicant’s “D”) and 25% glass fiber.

In regards to applicant’s dependent claims:
	The siloxane units (formulas 8-10 of page 14; formula 13 of page 16) may be of applicant’s formula.
	The polycarbonate-siloxane is 9% siloxane (page 32).
	The phosphazene (page 21 line 1-4) corresponds to that of applicant.
	The composition is for molding (page 32 line 4).

Claims 1-11,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO202/0118478.
 	The reference claims (#1) 25-60% polycarbonate, 2-38%polycarbonate-siloxane, 1-5% impact modifier, 1-5% phosphazene, 1-7% filler and 20-30% glass fiber. The impact modifier may be Metablen SX-005 (page 32) which is applicant’s preferred impact modifier (see page 21 line 13 of spec).
	These amounts overlap and therefore render obvious applicant’s ranges 


	The siloxane units (formulas 8-10 of page 14; formula 13 of page 16) may be of applicant’s formula.
	The polycarbonate-siloxane is 9% siloxane (page 32).
	The phosphazene (page 21 line 1-4) corresponds to that of applicant.
	The filler can be talc (page 33).
	The composition is for molding (page 32 line 4).

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-4,6,12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875.
	Shan exemplifies (#7 of table 4) a blend of 80.3% polycarbonate(s) (ie applicant’s “A”), 4% polycarbonate-siloxane (ie applicant’s “B”), 5% IM6 (Metablen S-2030 table 1) which is applicant’s preferred “C” (see page 21 line 13 of spec), 10% brominated PC flame retardant, 0.3% TSAN, 0.1% AO, 1.811% TiO2 and ~0.02% colorants. 
The 80.3% is just outside applicant’s 80% maximum. The two values are so close that that the claimed amount is prima facie obvious (MPEP2144.05 I.; Titanium Metals v Banner 227USPQ773,779). Additionally, Shan (paragraph 3) suggests a much wider range for the polycarbonate.

	It would have been obvious to replace the cited example’s brominated PC with a phosphazene for a similar result.

	In regards to applicant’s dependent claims:
	The siloxane units (paragraph 22,24) may be of the formula (5b), (7a), (7b) etc
	The composition can be used in various articles (paragraph 73).


Claims 1-4,6-9,12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875 in view of Jung 2015/0307707.
	Shan applies as explained above.
	Shan does not provide details of phosphazene such as trimer, tetramer content.
	Jung (paragraph 191,245; table 1) shows good performing phospahzene flame retardants in polycarbonates that correspond to applicant’s phosphazene. 
	It would have been obvious to employ Jung’s specific phosphazene as the phosphazene called for by Shan.


Claims 1-3,5,6,10,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0247038.
Kim exemplifies (#1 of table 1) a blend of 90 parts polycarbonate(s) (ie applicant’s “A”), 10 parts polycarbonate-siloxane (ie applicant’s “B”), 6 parts impact modifier S-2001 (ie applicant’s preferred “C” see page 21 line 13 of spec), 19 parts phosphate flame retardant, 37.7 parts wollastonite and 5.1 parts talc. Normalized to 100 this becomes:
	53.6% polycarbonates
	6%      polycarbonate-siloxane
	3.6%    impact modifier
	11.3%   phosphate flame retardant
	22.5%    wollastonite
	3.0%     talc

The cited example utilizes a phosphate flame retardant instead of a phosphazene. However, Kim (paragraph 61) suggests phosphazenes in lieu of phosphates. The amount of flame retardant can be 5-30 parts based on 100 parts of the total resins.
	It would have been obvious to replace the cited example’s phosphate with 5-30 pph  of a phosphazene for a similar result.

	In regards to applicant’s dependent claims:
	The siloxane units (paragraph 35) may be of the formula 2.
	The polycarbonate-siloxane may be 5-60% siloxane (paragraph 38).
	The composition can be used in various articles (paragraph 81).
s 1-3,5-10,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2015/0247038 in view of Jung 2015/0307707.
Kim applies as explained above.
	Kim does not provide details of phosphazene such as trimer, tetramer content.
	Jung (paragraph 191,245; table 1) shows good performing phospahzene flame retardants in polycarbonates that correspond to applicant’s phosphazene. The phosphazene is superior to the phosphate of comparison #6.
	It would have been obvious to employ Jung’s specific phosphazene as the phosphazene called for by Kim for the expected good results.


Claims 1,3-5,10-12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daga 2013/0317143.
	Daga exemplifies (#41,43) blends of 68.9% polycarbonates (ie applicant’s “A”), 9.8% polycarbonate-siloxane (ie applicant’s “B”), 9.8% ABS, 9.8% SPB-100 (a phosphazene see table 1) and 1.6% additives.
	The ABS does not qualify as applicant’s “C”. However, Daga (paragraphs 113-116) suggests siloxane/acrylate rubber grafted with an alkenyl monomer. Applicant’s   5-95/95-5 ratio of siloxane/acrylate rubber to vinyl shell encompasses nearly all possible mathematical possibilities and therefore would have been obvious.
	It would have been obvious to substitute the ABS in the cited example with Daga’s alternative - siloxane/acrylate rubber grafted with an alkenyl monomer for a similar result.

	In regards to applicant’s dependent claims:
The siloxane units (paragraph 74,77) may be of applicant’s formulas.
The polycarbonate-siloxane is 20% siloxane (paragraph 79).
Talc (paragraph 87,88,table 1) may be included.
Daga teaches wider possible amounts of the ingredients such as 1-20% phosphazene (claim 1) and the amount of polycarbonate-siloxane at 2-25% (claim 5). Any amounts within Daga’s general teachings would have been obvious.
	The composition can be used in various articles (paragraph 131).


Claims 1-12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daga 2013/0317143 in view of Jung 2015/0307707.
	Daga applies as explained above.
	Daga does not:
a) provide the full details of his siloxane/acrylate rubber grafted with an alkenyl monomer and
b) provide trimer content etc content of his phosphazene
Jung discloses impact modified polycarbonates, flame retarded with phosphazenes similar to Daga. Jung exemplifies (paragraph 239,240) siloxane/acrylate rubber grafts with methyl methacrylate that provide better chemical resistance compared to other impact modifiers (see #1,2 vs #3 in table 1).

It would have been obvious employ Jung’s specific siloxane/acrylate rubber graft with methyl methacrylate as Daga’s impact modifier as well as Jung’s specific phosphazene in Daga’s composition for the expected benefits.																					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/17/22